ACCEPTED
                                                                                                 06-14-00086-CV
                                                                                       SIXTH COURT OF APPEALS
                                                                                            TEXARKANA, TEXAS
                                                                                             1/6/2015 3:41:55 PM
                                                                                                 DEBBIE AUTREY
                                                                                                          CLERK

                                   No. 06-14-00086-CV

                                           In The                             FILED IN
                                                                       6th COURT OF APPEALS
                    Sixth Court of Appeals                               TEXARKANA, TEXAS
                                                                       1/6/2015 3:41:55 PM
                                     Texarkana, Texas                      DEBBIE AUTREY
                                                                               Clerk
                               Faye Comte & Laura Severt,
                                                       Appellants,
                                              v.

                          Smith County Commissioner’s Court,
                             Joel Baker, Cary Nix, Jeff Warr,
                            Joann Hampton & Terry Phillips

                                                        Appellees.

                         On Appeal from the 241st District Court
                               of Smith County, Texas
                              Trial Cause No. 13-2492-C

                   COUNSEL FOR APPELLANTS’ MOTION TO
                  WITHDRAW AND TO SUBSTITUTE COUNSEL


                                    Brandon Beck
                                    State Bar No. 24082671
                                    Starr Schoenbrun Comte
                                    McGuire PLLC
                                    110 N. College Ave., Suite 1700
                                    Tyler, TX 75702
                                    Appellate Counsel

TO THE SIXTH COURT OF APPEALS:

       Now comes Brandon Beck and, pursuant to Texas Rule of Appellate Procedure 6.5(d),

files this Motion to Withdraw and to Substitute Counsel. There is good cause for this Court to

grant the Motion to Withdraw because Brandon Beck is departing from his firm and moving to

                                              1
Lubbock, Texas, where he has accepted a position that prohibits him from engaging in the

private practice of law. Laura Severt will be substituted as lead counsel for Appellants. Her

information is as follows:

                   Laura Severt
                   Texas Bar No. 24051886
                   J. Bennett White, P.C.
                   1011 Pruitt Place
                   Tyler, TX 75703
                   903.597.4300
                   903.597.4330 (fax)
                   lsevert@jbwlawfirm.com

        Both Appellants approve the withdrawal and substitution, which are not being done to

delay this case.

                                                 PRAYER

        For these reasons, Brandon Beck asks this Court to grant his Motion to Withdraw and

substitute Laura Severt as lead counsel for Appellants.

                                                          Respectfully submitted,

                                                          Starr Schoenbrun Comte McGuire, PLLC
                                                          110 N. College Ave., Suite 1700
                                                          Tyler, Texas 75701
                                                          Telephone: 903-534-0200
                                                          Fax: 903-534-0511

                                                          /s/ Brandon Beck
                                                          Brandon Beck
                                                          State Bar No: 24082671
                                                          Attorney for Appellants

Agreed:            /s/ Laura Severt
                   Laura Severt
                   Appellant and Substitute Counsel

Agreed:            /s/ Faye Comte
                   Faye Comte
                   Appellant
                                                      2
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been
forwarded on January 6, 2014, to all interested parties, as set forth below:

Robert Davis                                                                    By Fax
Flowers Davis, PLLC
1021 ESE Loop 323, Suite 200
Tyler, Texas 75701
(903) 534-8063
(903) 534-1650 (fax)
Attorney for Appellees

Laura Severt                                                                   By Mail
Texas Bar No. 24082655
J. Bennett White, P.C.
1011 Pruitt Place
Tyler, TX 75703
903.597.4300
903.597.4330 (fax)
Appellant and Substitute Counsel

Faye Comte                                                           By Hand Delivery
Starr Schoenbrun Comte McGuire, PLLC
110 N. College Ave., Suite 1700
Tyler, Texas 75701
Telephone: 903-534-0200
Fax: 903-534-0511
Appellant

                                              /s/ Brandon Beck
                                              Brandon Beck




                                          3